Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Martez Carrigan, Appellant                            Appeal from the 102nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 18F0942-
 No. 06-19-00049-CR         v.                         102). Opinion delivered by Justice Burgess,
                                                       Chief Justice Morriss and Justice Stevens
 The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Martez Carrigan, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED MAY 8, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk